Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention

     Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

In particular, in claim 5, Applicant claims RFT parameters for determining “an angle of arrival” of the RFTs. However, in claim 7, Applicant claims “rough location” is determined based on the distances between RFT anchor and tag modules. This appears to be a contradiction because the same RFT parameters referring to time of flight and for determining distances between the anchor and tag modules are based on the time of flight of the RFTs—not the angle of arrival. Therefore, it is not clear what RFT parameters applicant is referring to because these recited parameters do not appear to be the same RFT parameters in claims 5 and 7 despite there being no distinction in said claims 5 and 7. Appropriate correction is required. 

Allowable Subject Matter
The recited mechanical structure of the laser tracker with moveable parts and motors, controllers, transceivers, modules, etc. is well-known: e.g. c.f. at least US 2012/0262550, 2013/0214907, 2014/0267776. However, the mechanism behind the tag/anchor modules localization based on angle of arrival using RFT parameters is not considered by the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646